DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections – 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Aboytes et al. (“Aboytes” US 20130116722) or, in the alternative, under 35 U.S.C. 103 as obvious over Aboytes in view of Islak et al. (“Islak” US 20150327868).
	Regarding claims 1-3, and 6, Aboytes discloses a shape memory polymer (SMP) device (110; [0265] discloses the device as being made from “polymer fibers”, and [0078] discloses the expandable implant as being shape memory material, thus indicating the polymer fibers forming the expandable implant comprise shape memory material), comprising:
	(claim 1) an SMP material having a permanent shape ([0063]; the biased expanded configuration), a temporary shape ([0063]; “collapsed or compressed configuration”), and a glass transition temperature (all polymers have a glass transition temperature), wherein the SMP material when in the permanent shape has a specific three-dimensional (3D) geometry unique to a specific intracorporeal defect in a subject ([0080]), such that the permanent shape of the MSP material will substantially conform to and fill a space in the specific intracorporeal defect at a temperature above the glass transition temperature of the SMP material (as described in [0080], the SMP material expands upon deployment from the catheter, thus indicating that the expanded configuration is above the glass transition temperature to allow for the expansion of the SMP material, because otherwise the shape memory material would not expand within the aneurysm as designed);
	(claim 2) wherein the intracorporeal defect is an aneurysm (abstract);
	(claim 3) wherein the aneurysm is an intracranial aneurysm (ICA) ([0057] discloses the aneurysm as causing a hemorrhagic stroke, which means an ICA in the brain has burst);
(claim 6) wherein the 3D geometry of the permanent shape of the SMP material is obtained from computed tomography (CT) imaging of the specific intracorporeal defect in the subject ([0061] and [0080] each disclose the implant as being “a custom-made shape” based on the shape of the patient’s aneurysm, indicating a 3D geometry is obtained through some measuring or imaging process to 
	but should applicant argue Aboytes fails to explicitly disclose the polymer wires forming the device in [0265] as being a shape member polymers (SMP).  In [0078], Aboytes discloses the expandable implant as being shape memory material, and in [0265] appears to suggest the shape member polymers are an interchangeable alternative with the shape memory Nitinol wires.
	Furthermore, Islak indicates that shape memory metal alloys and shape memory polymers are interchangeable materials for the purposes of forming a shape memory aneurysm occluder ([0058]).
	Because Islak recognized shape memory metal allows and shape memory polymers are equivalents for the purposes of forming a shape memory aneurysm occluder, it would have been obvious to substitute one known shape memory material for another known shape memory material to achieve a predictable result.  See MPEP 2143.
	Regarding claims 19-21, Aboytes or Aboytes in view of Islak discloses a method of treating an intracorporeal defect in a subject, Aboytes disclosing the method comprising: 
(claim 19) inserting the SMP device of claim 1 (see rejection of claim 1 above) into the intracorporeal defect of the subject (abstract; see Fig. 5C);
(claim 20) wherein the intracorporeal defect is an aneurysm (abstract); and
	(claim 21) wherein the aneurysm is an intracranial aneurysm (ICA) ([0057] discloses the aneurysm as causing a hemorrhagic stroke, which means an ICA in the brain has burst).
Claim Rejections - 35 USC § 103
Claims 4, 5, 13, 14, 17, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, over Aboytes in view of Islak as applied to claim 1 above, and further in view of Meyer et al. (“Meyer” US 20150196305).
Regarding claims 4, 5, 13, 14, 17, and 18, Aboytes and/or Aboytes in view of Islak discloses an SMP device delivery system, comprising:
(claim 13) the SMP device of claim 1 (see above), wherein the SMP device is in its temporary shape ([0063]); and
(claim 17) further comprising a catheter for delivery of the SMP device into the specific intracorporeal defect in the subject (104);
but Aboytes and/or Aboytes in view of Islak fails to disclose:
(claims 4 and 5) wherein the glass transition temperature is in a range from about 37 degrees to about 43 degrees C;
(claim 13) a heating mechanism for raising the temperature of the SMP device to a temperature above the glass transition temperature of the SMP material before the SMP device is deployed into the specific intracorporeal defect of the subject;
(claim 14) wherein the heating mechanism is electrothermal; or
(claim 18) wherein the heating mechanism comprises a portion of a terminal end of the catheter.
However, Meyer discloses a similar aneurysm occluding device and delivery system, comprising:
(claims 4 and 5) wherein a shape memory glass transition temperature is in a range from about 37 degrees to about 43 degrees C ([0036]; from about 37 degrees C to about 40 degrees C);
(claim 13) a heating mechanism for raising the temperature of the SMP device to a temperature above the glass transition temperature of the SMP material before the SMP device is deployed into the specific intracorporeal defect of the subject (As indicated above, “a heating mechanism” is being interpreted under 35 USC 112(f).  Applicant discloses the heating mechanism as being “electrothermal” in [0076], “photothermal” in [0077], and “heat resistive” in [0078].  Meyer [0055] discloses using 
(claim 14) wherein the heating mechanism is electrothermal ([0055]); and
(claim 18) wherein the heating mechanism comprises a portion of a terminal end of the catheter ([055]; “placed at the end of the delivery device or delivery sheath”).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine a glass transition temperature as taught by Meyer with the device of Aboytes or Aboytes in view of Islak because Aboytes similarly seeks to expand shape memory material via heat, and a glass transition temperature in the range of Meyer is known to be a safe temperature range for the glass transition materials to expand and safely function within the body.  Furthermore, the human body temperature is about 37 degrees C, thus one would seek a glass transition temperature in a range above 37 degrees C.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the heating mechanism taught by Meyer with the system of Aboytes or Aboytes in view of Islak because Aboytes discloses the implant as being heat-shaped from a shape memory material in [0153] and the heating mechanism provides a means of heating the implant above the glass transition temperature (Meyer, [0055]).  The motivation for the modification would have been to quickly increase compliance of the SMP (Meyer, [0055]).
Regarding claims 22-24, Aboytes in view of Meyer or Aboytes in view of Islak and Meyer discloses a method of treating an intracorporeal defect in a subject, comprising:
(claim 22) inserting the SMP delivery system of claim 13 (see rejection of claim 13 above) into the intracorporeal defect of the subject (Aboytes; abstract; see Fig. 5C);
(claim 23) wherein the intracorporeal defect is an aneurysm (Aboytes; abstract); and
(claim 24) wherein the aneurysm is an intracranial aneurysm (ICA) (Aboytes; [0057] discloses the aneurysm as causing a hemorrhagic stroke, which means an ICA in the brain has burst).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, Aboytes in view of Islak as applied to claim 1 above, and further in view of Min et al. (“Min” US 20190175191).
Regarding claim 7, Aboytes and/or Aboytes in view of Islak discloses the SMP device of claim 1, but not wherein the SMP material is a 3D-printed SMP object.
However, Min discloses a similar device wherein the material is a 3D-printed SMP object ([0027, 0040]).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the 3D-printed material as taught by Min with the device of claim 1 because it is a rapid means of fabrication (Min, [0027, 0040]).  The motivation for the modification would have been to quickly produce the device for use without significant delay.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, over Aboytes in view of Islak as applied to claim 1 above, and further in view of Trommeter et al. (“Trommeter” US 20120046687).
	Regarding claim 8, Aboytes and/or Aboytes in view of Islak discloses the SMP device of claim 1, wherein the SMP material is an open-cell material comprising pores ([0062]); but not wherein the pores are coated with a blood coagulant.
	However, Trommeter discloses a thrombogenic coating for a SMP aneurysm occluder ([0013]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the blood coagulant taught by Trommeter with the device of claim 1 because it enhances blood/tissue interaction (Trommeter, [0013]).  The motivation for the modification would have been more securely fix the aneurysm occluder within the aneurysm. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, over Aboytes in view of Islak as applied to claim 1 above, and further in view of Rhee et al. (“Rhee” US 20170079662).
Regarding claim 9, Aboytes and/or Aboytes in view of Islak discloses the SMP device of claim 1, wherein the SMP material has an external surface (see Fig. 2); but not wherein at least a portion of the external surface is coated with a blood anticoagulant.
However, Rhee discloses a similar aneurysm occluder device, wherein the aneurysm occluder includes an anticoagulant coating ([0125]; “anti-thrombogenic”).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the blood anticoagulant as taught by Rhee with the device of claim 1 because it can be applied to the lower portion of the occluder in order to minimize clotting at the neck of the aneurysm (Rhee, [0127]).  The motivation for the modification would have been to prevent the formation of clots in the blood stream, thus reducing the chances of a stroke.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, over Aboytes in view of Islak as applied to claim 1 above, and further in view of Wilson et al. (“Wilson” US 20070135907).
Regarding claims 10 and 11, Aboytes and/or Aboytes in view of Islak discloses the SMP device of claim 1, but not (claim 10) wherein the SMP material comprises hexamethylene diisocynate (HDI), N,N,N0,N0-tetrakis (hydroxypropyle) ethylenediamine (HPED), and triethanolamine (TEA); or (claim 11) wherein the SMP material comprises a radiopaque additive.
However, Wilson discloses a SMP material (105) designed for occluding an aneurysm (102) comprising: (claim 10) HDI, HPED, and TEA ([0093]); and (claim 11) wherein the SMP material comprises a radiopaque additive ([0057]).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the SMP material taught by Wilson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Applicant has not provided any 
Furthermore, regarding claim 11, Wilson discloses the use of radiopaque markers ([0088] and throughout the specification) and radiopaque wires ([0263]), but not a radiopaque additive in the SMP material.  It would have been obvious to one having ordinary skill in the art to substitute the radiopaque additive taught by Wilson with the SMP material of claim 1 because each of radiopaque markers, wires, and additives are being taught to provide a visualization means of the SMP device.  Therefore, it would have been a mere substitution of one known means of providing radiopacity to an implant device with another means of providing radiopacity to an implant device.  See MPEP 2143.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aboytes as applied to claim 1 above, or alternatively, Aboytes in view of Islak as applied to claim 1 above, and further in view of Anderson (US 20150051708).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Islak as applied to claim 13 above, and further in view of Anderson.
Regarding claims 12, 15, and 16, Aboytes and/or Aboytes in view of Islak discloses the SMP device of claim 1 and Aboytes in view of Islak discloses the SMP device delivery system of claim 13, but not (claim 12) wherein the SMP material is a carbon nanotube (CNT)-SMP material; (claim 15) wherein the heating mechanism is photothermal; or (claim 16) wherein the heating mechanism is heat resistive.
However, Anderson discloses a similar SMP device (claim 12) wherein the SMP material is a carbon nanotube (CNT)-SMP material ([0070]); (claim 15) wherein the heating mechanism is photothermal ([0081]); and (claim 16) wherein the heating mechanism is heat resistive ([0080]).
For claims 12 and 16, it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the CNT-SMP material taught by Anderson with the device of claim 1 and system of claim 13 because the carbon nanotubes provide for electrical conductivity within the expanded polymer material (Anderson, [0070]).  The motivation for the modification would 
	For claim 15, it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the photothermal heating mechanism as taught by Anderson with the system of claim 13 because it is a known alternative heating means for activating a shape memory polymer (Anderson, [0081]).  Photothermal heating is a known means by which heat is applied to a shape memory material to raise the temperature above the glass transition temperature in order to expand the SMP device into the defect, and thus the combination is considered to be a combination of known prior art elements to achieve a predictable result.  See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771